 ABE MUNN PICTURE FRAME MFG.487Abe Munn Picture Frame Manufacturing,Inc.' andLocal 3127,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 2-CA-13098July 19, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 29, 1974, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Deci-sion in light of the exceptions and has decided toaffirm the rulings, findings,' and conclusions 3 of theAdministrative Law Judge, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent, AbeMunn Picture Frame Manufacturing,Inc.,NewYork, New York,its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Threatening to deprive employees of work or toclose the plantif theybecame unionized.Respondent's name appears as amendedat thehearing2 The Respondenthas exceptedto certain credibility findings made by theAdministrative Law Judgeit is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutions with respectto credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined therecord andfind no basis for reversing his findingsIn affirming the 8(a)(1) violations found,we note thatthe AdministrativeLaw Judgefailed to mention the presenceof other employeeswhen Munnand Hernandez conversed on the morning of September27, and,in the firstline of the seventhparagraph of sec 2, inadvertentlyused the word"after"instead of"before"in referring to the "dischargesor lockouts"Murin'sremarks toemployeesPerez andTownsend,including referencesto no workso long as they had anything to do with the Union, took place prior to thegeneral lockoutof the employees3 Forthe reasonstated by the majority inSteel-Fab, Inc,212 NLRB No25 (1974), we do not adopt the Administrative Law Judge's finding thatRespondent violated Sec 8(a)(5) of theAct, but ratherentered a bargainingorder as aremedy forthe serious unfair labor practicescommitted by Re-spondentWe shallmodify the AdministrativeLaw Judge's recommendedOrder and notice accordingly. Consistent withhis dissentinSteel-FabMem-ber Fanningwould find a violation of Sec 8(a)(5). as did the AdministrativeLaw JudgeInasmuch as R. Sanches,W Townsend, J Otero.L DeStradi,T Rivera,JPerez, andL Diaz havereturnedto work, weshall not enteran order fortheir reinstatementas the Administrative Law Judge did(b)Telling employees to forget the Union if theywanted to work for Respondent.(c)Threatening to go out of business if the employ-ees chose a union.(d)Offering employees a raise in wages but only tothose who did not leave the plant or who immediatelyreturned to work without the Union.(e)Discouraging membership in the Union or anyother labor organization by discharging or locking outemployees or otherwise discriminating in any mannerin respect to their tenure of employment or any termor condition of employment.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Make whole each of the following employees:R. SanchesT. RiveraW. TownsendJ.PerezJ.OteroL.DiazL.DeStradiJ. SanchesA. GiacaloneA. Concepcionfor any loss of pay each may have suffered by reasonof Respondent's discrimination against him, with in-terest at the rate of 6 percent.(b)Bargain collectively, upon request, with Local3127 as the exclusive representative of the employeesfound to constitute an appropriate unit and, if anagreement is reached, embody such agreement in awritten, signed contract.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records` necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its premises at New York, New York,copies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by the Re-gional Director for Region 2, after being duly signedby an authorized representative of Respondent, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,In the eventthat this Orderis enforcedby a Judgmentof aUnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board" shallread "PostedPursuant to a Judgmentof the United StatesCourt of AppealsEnforcing anOrder of the NationalLaborRelations Board "212 NLRB No. 68 488DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat steps the Respondent has taken to comply here-with.APPENDIXand all other employees.All our employees are free to become and remain,or refuse to become or remain, members of said Local3127 or any other labor organization.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT discourage membership in Local3127,United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other la-bor organization, by discharging or locking outany of our employees or in any other mannerdiscriminating against them in regard to theirtenure of employment or any term or conditionof employment.WE WILL NOT threaten to deprive employees ofwork or to close the plant if they became union-ized.WE WILL NOT tell employees to forget said Local3127 if they wanted to work for us.WE WILL NOT threaten to go out of business ifour employees chosea union.WE WILL NOT offer employeesa raise inorder tokeep them in the plant or to induce them to re-turn to work without the Union.WE WILL NOT in any othermannerinterferewith, restrain, or coerce employees in the exerciseof rights guaranteed to them by Section 7 of theNational Labor Relations Act.WE WILL make whole each of the following per-sons for any loss of pay he may have suffered byreasonof his being discriminated against, withinterestat the rate of 6 percent per annum-R. SanchesA. ConcepcionW. TownsendA. GiacaloneJ.OteroT. RiveraL. DeStradiJ. PerezJ. SanchesL.DiazWE WILL, upon request, bargain collectivelywith said Local 3127 as the exclusive bargainingrepresentative of all the employees in the bar-gainingunit described below with respect to ratesof pay, wages, hours of employment, and otherconditions of employment, and, if an under-standing is reached, embody such understandingin a written, signed agreement. The bargainingunit is:All our production,maintenance, shipping, andreceiving employees, excluding office clericals,watchmen, guards, supervisors as defined in Sec-tion 2(11) of the National Labor Relations Act,ABE MUNN PICTURE FRAMEMANUFACTURING. INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material. Any ques-tions concerning this notice or complicance with itsprovisions may be directed to the Board's Office, 36thFloor Federal Building, 26 Federal Plaza, New York,N.Y. 10007, Telephone 212-264-0330.DECISIONSTATEMENTOF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge. Thisunfair labor practice case was brought under Section 10(b)of the National Labor Relations Act, herein called the Act.29 U.S.C. § 160(b) The complaint, issued on November 28,1973, by the General Counsel of the National Labor Rela-tions Board, herein called the Board, through the RegionalDirector of Region 2 (New York, New York), names AbeMunn Picture Frame Manufacturing, Inc., as the Respon-dent. That complaint is derived from a charge filed on Sep-tember 27, 1973, by Local 3127, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalled the Union.In substance, the complaint avers that Respondent com-mitted acts violating Section 8(a)(1), (3), and (5) of the Act,and that such conduct affects commerce within the meaningof Section 2(6) and (7) thereof. Respondent has answered,admitting some allegationsof the complaint but denyingthat it perpetrated any unfair labor practices.Pursuant to due notice, this case came on to be heard, andwas tried before me, at New York, New York, on January16, 17, and 29, 1974 All parties except the Union wererepresented at and participated in the trial, and had fullopportunity to introduce evidence, examine and cross-ex-amine witnesses, file briefs, and present oral argument. TheGeneral Counsel argued orally A brief has been submittedby Respondent.This case presents the following issues:(a)Whether Respondent has unlawfully refused to rec-ognize the Union.(b)Whether the Union is the exclusive representative ofthe employees in a unit appropriate for the purposes of ABE MUNN PICTURE FRAME MFG489collective bargaining.(c)Whether Respondent threatened reprisals against em-ployees who were members of or engaged in activities onbehalf of the Union.(d)Whether Respondent discharged employees for beingmembers of or engaging in activities on behalf of the Union.Upon the entire record in this case and from my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent, a New York corporation, is engaged at NewYork City in manufacturing, selling, and distributing pic-ture frames, carved moldings, and related products. Duringthe year preceding the issuance of the complaint, which isrepresentative of its annual operations generally, it pro-duced products valued in excess of $50,000, of which prod-ucts valued in excess of $50,000 were shipped from its NewYork plant directly to points and places located outside theState of New York. I find that Respondent is an employerwithin the meaning of Section 2(2), and is engaged in com-merce within the meaning of Section 2(6) and (7), of the Act,and it will effectuate the policies of the Act to assertjurisdic-tion over Respondent in this proceeding.11THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. General Counsel's CaseVictor N. Hernandez, a business agent for the Union,gave testimony substantially as follows. On or about Sep-tember 21, 1963, employee Townsend telephoned theUnion's office stating that Respondent's employees desiredtomeet with the Union. As a result Hernandez met withsuch employees after work on the same day. On this occa-sion he handed out union authorization cards to those pre-sent,and succeeded in obtaining signed cards from fiveemployees. (See G.C. Exhs. 2A through 2E.) On September24, 1973, Hernandez again met with Respondent's employ-ees.Again he passed out union authorization cards. Thistime six additional employees signed such cards. (See G.C.Exhs. 3A through 3F.)Then on September 26, 1973, the Union filed a petition(Case 2-RC-16330) to represent a unit composed ofRespondent's production, maintenance, shipping, and re-ceiving employees. (See G.C. Exh. 4.) Right after lunch onthe same day Hernandez, accompanied by Business AgentDiCicco, visited Respondent's shop to request recognitionfor the Union. Upon arriving there, employee Jose Sanchestold him that Sanches had just been fired. Soon Hernandezand DiCicco called on Respondent's president, Abe Munn,and, claiming a majority, requested recognition of theUnion. President Abe Munn replied that he wanted nounion; that the Union did him a favor by said request, ashe was going out of business; and that the Union shouldfind jobs for Respondent's employees.Thereupon,Hernandez invited the employees intoMunn's office and Hernandezinsistedthat Munn could seethat the Union enjoyed a majority At the same time, Her-nandez handed Abe a "recognition agreement blank." (SeeG.C. Exh. 5.) Hernandez also requested that Sanches bereinstated on a probationary basis, so that he could be letgo "if he did anything wrong during thattime."Munn thenreinstated Sanches, the other employees returned to work,and Hernandez left with DiCiccoThe following day, September 27, Hernandez arrived atRespondent's shop at around 7 a.m. About 7.15 a.m., AbeMunn came to the plant. Munn accosted Hernandez with"I thought this was all finished . . . I thought this wholeunion businesswas finished." At this point Abe left, butsoon employees came to Hernandez to report to him theshop was closed and they could not get in to go to work.They also told him that Munn said to them, "There will beno work if the people wanted the Union. I am out of busi-ness.Iam closing down. If you want to work here, forgetabout the Union." Thereupon, Hernandez directed employ-ee Wesley Thompson and another employee to go into theshop to find out what was going on.Soon Thompson returned with other employees and re-ported to Hernandez that Abe Munn told them that "therewill be no work as long as the Union is out there. If youpeople want to work, you have to forget about the Union."So Hernandez went upstairs with other employees, only tofind that the door was locked. When Hernandez knocked onthe door, Abe Munn opened it and spoke to Hernandez.Munnsaid, "You did me a favor. I am out of business. Takethem and give them jobs. Let the Union give them jobs."Thereupon, Hernandez and the employees left.Jose Sanches, a former employee of Respondent, testifiedfor the General Counsel. An abridgment of his testimonyensues.On September 21, 1973, he attended a meeting withHernandez at which he signed a union authorization card.(See G.C. Exh. 2E.) At about 1 p.m. on September 26, AbeMunn fired him and added, "go into the Union and let theUnion find you a job." Immediately thereafter Sanches re-ported this to Hernandez whom he met in the street. Laterthat day Sanches was reinstated by Respondent. (As relatedelsewhereherein, Hernandez induced Munn to take backSanches.)Sanches reported for work on September 27 at about 7:50a.m. Two employees, one of whom was his brother, in-formed him "there isno work." Soon four more employeestold him there was no work and that "it was a lockout."Shortly thereafter Sanches and some other employees wentinto the shop with Hernandez. At this point Abe Munn toldHernandez, "Take them and let the Union find them a job."Following this, Sanches sought to enter the shop while ac-companied by Hernandez. But Abe Munn told Hernandezthat the latter "should take the employees out, there is nowork."-Another witness for the General Counsel, Rafael Sanch-es, an employee of Respondent, gave testimony which maybe adequately compressed as follows. He attended the Sep-tember 21 meeting described above, at which hesigned a 490DECISIONSOF NATIONALLABOR RELATIONS BOARDunion authorization card (see G.C. Exh. 2D), and anothermeeting on September 24 conducted by Hernandez.At about 7:50 a.m. on September 27, he reported for workatRespondent's shop He "went upstairs and work likenormal." Shortly after 8 a.m., Abe Munn laid him off andsimultaneously gave him a paycheck with the words therewas no more work. Yet Friday was the normal payday.When Rafael went downstairs after that,he encounteredHernandez to whom he mentioned that Abe Munn had laidhim, Rafael,off for lack of work. Thereupon,Rafael andHernandez returned upstairs to see Abe Munn. Upon ac-costing Munn, Hernandez said, "I represent the Union andthe guys, the employees want the Union." Munn repliedthat he wanted no union,and that if the men wanted a union"tell the Union to find them fobs " As Hernandez and "theguys"started to return downstairs, Munn offered them araise and said, "Whoever goes won't have the raise back."Still another employee who testified is Thomas Rivera,whose testimony may be condensed as follows. On Septem-ber 27, 1973, when he arrived at his workstationat about7:45 a.m., he noticed that the others were not working. Oneof the employees informed him that the factory was closed.Soon they accompanied Hernandez to Abe Munn's office.But Munn ordered Hernandez to "take them all out." Sothey left and went downstairs. Rivera had signed a unionauthorization card on September 21, 1973. (See G.C. Exh.2B.)Wesley H. Townsend, a gilder for Respondent, gave sub-stantially the following testimony. He attended the Septem-ber 21 and 24, 1973, meetings held by Hernandez and alsoon September 21 signed a union authorization card. (See G.C. Exh. 2A.) On September 26, Townsendmet Hernandezduring the lunch hour and then the two of them, accompa-nied by Union Business Agent DiCicco, went upstairs tocall on Abe Munn. When Hernandez told Munn that theformer represented the Union, Munn retorted that he wasnot interested in the Union and did not want anything todo with it. Then Hernandez handed a document to Munn'saccountant,who was present,but Munn did not sign it. Inaddition, Hernandez induced Munn to rehire Jose Sancheswhom Munn had just discharged.At 7:45 a.m. on September 27, Townsend came to theshop to work. Employees who had arrived there before himinformed him "there was nowork. [Munn] wasn't lettinganybody into the shop." At this stage, i.e., about 8 a.m.,Hernandez told Townsend and employee Perez to go up-stairs to speak to Mr. Munn,and they did so proceed.However,Munn informed them,"There isno work as longas you have anything to do with the Union. There is workif you forget the Union." Munn added that he would "sellhis business first"and that "there wouldn'tbe any raises ifyou didn't come back now." Then Townsend and Perezwent downstairs and recounted the foregoing to Hernandez.Following this, Hernandez,accompanied by a groupof employees, went upstairs to call on Abe Munn. Theyspoke to Munn outside the door.Munn insisted he did notwant anything to do with the Union and instructed Her-nandez to "take them all out . . . you do me a favor bytaking them out. . . . Let the Union give them jobs." Her-nandez claimed a majority and demanded recognition. Im-mediately thereafter Munn locked the door. So the Her-nandez group departed.Jose Perez, another employee of Respondent, also was awitness. A conspectus of his testimony follows. He attendedthe meetings with Hernandez on September 21 and 24, 1973,and on September 24 signed an authorization card for theUnion (See G.C. Exh. 3B.) On September 27, he accompa-nied Townsend when the latter spoke to Abe Munn. WhenTownsend inquired if there was work Munn replied, "therewas work, but without the Union."Itwas stipulated at the trial that General Counsel's wit-nesses would testify that on September 27, 1973, all theemployees whose names are set out in paragraph 13(a) ofthe complaint were either locked out or discharged; that allof said employees, except Jose Sanches, Antonio Giacalone,and Antonio Concepcion, returned to work on or aboutNovember 5; that Jose Sanches never returned to work; thatConcepcion left for Puerto Rico; and that Giacalone hasobtained employment with another employer.B. Respondent's DefenseAbe Munn owns Respondent corporation. A synopsis ofhis testimony on behalf of Respondent is related here. Atabout 12:30 p m. on September 26, 1973, he received atelegram claiming that his employees were unionized be-cause I I of them had signed union authorization cards. Thiswas the first time he learned that the employees were inter-ested in a union.Shortly thereafterHernandezand DiCiccofrom the Union came, to Munn's office. In addition toMunn,there were in his office on this occasion his accoun-tant,Rottenbach, and Mrs. Portugay, a secretary.On the foregoing occasion,Hernandez informed Munnthat "the workers have unionized . .. he [Hernandez] haseleven signatures, and he wants to sit down and talk." Aphone call during this conversation caused Munn to lookout the window. Since he observed some of his employees"carrying cards saying `strike,"' Munn mentioned this toHernandez. The latter answered, "It is not true," but did notgo to the window.Soon Hernandez gave Munn a paper andsaid, "Sign it, and everything will be fine ... show it toyour lawyer and think about it overnight." (See G.C. Exh.5.)Munn admits that at said meeting he told Hernandez thatthe Union had done him a favor; that, because for 3 yearsRespondent's business was in trouble financially,he wantedto sell the business;and that Hernandez"took off a stonefrom my chest. I didn't have the nerve to lay them off, halfof them, and to keep half." Hernandez responded thatMunn was joking and soon departed with DiCicco. Al-though the lunch period had ended, none of the men wentback to work, and some of them continued to picket.Not long after this on the same day, Hernandez,accom-panied by employees Perez and Townsend, came back toMunn's office. Hernandez said, "Mr. Munn, let's forgetabout what everything is. Would you take back the workersand Sanches? . . . Take them back and everything will beallright . . . everything is finished." (Munn had dis-charged Sanches before the Iunchbreak.)When Munn re-sponded in the negative, Hernandez pleaded with him torehire Sanches and promised that he would not object tosuch employee being fired by Munn if his work was unsat-isfactory.This assurance caused Munn to take back Sanch- ABE MUNN PICTURE FRAME MFG.es. Immediately thereafter Hernandez went downstairs andall the employees went back to work. Munn did not see"the picketsignsany more that afternoon."When Munn arrived at the plant about 7:30 a.m. onSeptember 27, he found Hernandez in front of it. Not longafter entering the building Munn went outside and askedHernandez what the latter's purpose was in being there.Hernandez replied, "It is not finished ... we are going tofix you up." Thereupon Munn said, "If it is not finished foryou it is finished for me," and went back to his office.Then the employees came up to the working area, butthey did not go to work. So Munn asked them if he hadmistreated them, or did them any wrong, or given them payraises without their asking for them. They replied, "No."Then he asked them, "What happened?" Since no one ex-plained their failure to start working, he told them that thedoor was open for anyone who wanted to work and whoeverwanted to strike was free to do so.Soon Hernandez came to Munn's door and accused thelatter of locking out the employees. Munn said that the doorwas open but would not allow Hernandez to enter. So Her-nandez told the employees to leave with him and they did.But Munn denies that he ever told any employees that theycould not work if they had a union. None of said employeesworked that day. They did not return to work until Novem-ber 5, 1973, but picketed during that period. They returnedafter one "Sol" from the Union requested Munn to takethem back "and forget the whole thing."On the foregoing occasions when the employees or Her-nandez called on Munn, the second floor door to the plantwas locked and Munn had to unlock it to permit anyone toenter. In the past such door had not been locked, so thatanyone could enter the plant. Respondent occupies only thesecond floor as a tenant in a building housing other tenantson other floors. Such locking of the door was "unusual,"according to Munn.On cross-examination, Munn agreed that he told the em-ployees he had mentioned to Hernandez on September 26and 27, 1973, that "it was up to them whether they workedor not." Also, on cross-examination, Munn admitted that inhis affidavit to the Board he did not in it mention (a) thatHernandez said he was "going to get" or "fix" Munn, and(b) that Respondent was picketed at any time.Joan Marie Portugay, one of Respondent's secretaries,gave testimony for it. An abstract thereof follows. About12:15 p.m. on September 26, 1973, a phone call caused herand Abe Munn to look out the window. This phone call wasfrom the telegraph company advising Respondent that theUnion "represents all your employees ... . We are pre-pared to demonstrate a majority and negotiate a collectivebargaining contract. Victor M. Hernandez, business man-ager." (See Tr., p. 303.) She saw a picket, Sanches, outsidewith signs bearing the legend "Strike, A. Munn PictureFrames." About I p.m., Hernandez and an associate cameto see Abe Munn. Hernandez announced that he had signedunion cards from all I 1 of Respondent's production work-ers, that Hernandez represented them, and that they were"downstairs at a meeting waiting for Mr. Hernandez to goback down and tell them to come to work." Hernandezadded the men would return to work when Hernandez as-sured them that Munn would talk with them. Munn ex-491pressed ignorance "about what you are talking about." Her-nandez handed Munn an "agreement" and asked the latterto sign it, but Munn refused on the ground that he did notknow its contents. Then Hernandez and his "associate" leftto speak to the "men" downstairs.But the "men" did not return to work when their lunchhour was over. Shortly thereafter Hernandez, together withemployees Perez and Townsend, returned to Munn's office.Hernandez requested that Jose Sanches, who had dust beendischarged, be taken back and Munn consented. Then Her-nandez went downstairs and returned with "all the work-ers." In Munn's presence, Hernandez instructed the workersthatMunn was their boss, that they "were to listen to Mr.Munn," and that the Union could not aid them if they "didnot perform their jobs correctly." Soon after this the menreturned to work.Miss Portugay arrived at work about 7:55 a.m. on Sep-tember 27. She observed Hernandez downstairs at the time.When she reached the plant on the second floor, she noticedall "the men" sitting inthe showroom. Munn asked the menif he had not been a fair boss and had "always given themraises without their asking." They gave a favorable reply.Then he directed the men to start working. But Townsendsaid that "each man had to do according to his own con-science."Soon Hernandez came into the outer room and accusedMunn of locking in the men, but Munn replied, "they canleave if they want to." Consequently, Hernandez askedMunn to open the door to admit the former, but Munnrefused. Hernandez said, "I will get you. I will fix you." Butwhen Hernandez asked Munn to let the men out Munn"opened . . . the locked door" and said the men could dowhatever they felt like doing. This caused Hernandez torequest the men to leave and they slowly, a few at a time,left.During this time Hernandez and Townsend each criedout, "Lock out." One of the men leaving, Raphael Sanches,asked for and received his paycheck. At no time did Munndeclare that there would be no work if there was going tobe a union.On cross-examination, Miss Portugay admitted that inher affidavit to the Board she did not mention observingany pickets outside Respondent's plant. Although on cross-examination she stated that on September 27 both Hernan-dez and Townsend said in Munn's presence that it was "alockout," this was not mentioned in her affidavit to theBoard.Donsey Crawford's testimony as a witness for Respon-dent may, be succinctly summarized as follows. She is em-ployed as a secretary by Respondent. On returning fromlunch on September 26, 1973, about 2 p.m., she overheardHernandez tell the employees that "if the men didn't listento [Munn] or didn't do an honest day's work, then Mr.Munn had the right to throw them out or fire them." Afterthis,Hernandez announced that "everything was forgot-ten." Then the men returned to work.When she reported to work the next day, September 27,at a little after 8 a.m., she noticed Hernandez in front of thebuilding and saw the employees assembled upstairs in theshowroom. Munn informed the assembled employees insaid showroom that "there is work and if they are willing towork, they can work . . . it is up to them if they want to 492DECISIONSOF NATIONALLABOR RELATIONS BOARDwork . . he was not stopping them."A few minutes later Hernandez knocked on the lockeddoor of the showroom. When Munn came to the door, herefused to talk to Hernandez Nevertheless, the latter askedwhy Munn was "locking your employees in." Munn deniedlocking them in and then unlocked the door Soon Hernan-dez asked Munn"to sign the agreement,"butMunn re-fused.Thereupon,Hernandez ordered the assembledemployees to leave and told them he would "fix" Mr. Munn.But she did not mention the "fix" part in her affidavit to theBoard. Mrs. Crawford saw Hernandez in front of the en-trance to the building daily after that until November 5,1973.Saul N. Rottenbach, a certified public accountant,testi-fied for Respondent. His testimony may be epitomized asfollows. As Respondent's accountant, he is familiar with itsfinancial condition.In his opinion,Respondent"has beenlosing money quite steadily for approximately three, threeand a half years." And on September 26, 1973, not only wasit"not in a money-making position," but it "was quite indebt."On said September 26, he was in Respondent's officewhen representatives of the Union came there. Soon Munnlooked out the window and commented that "there arepickets outside." Thereupon, Rottenbach went to the win-dow and although he, too, observed two "picket signs," hewas unable to discern the legend they carried. He "as-sumed" two employees were "carrying the placards." Notlong after this Munn told Hernandez "you have alreadystarted picketing before you came up" notwithstanding"you fellows are coming here asking for recognition." Al-though Hernandez replied, Rottenbach did not recall whatthe former said.During the foregoing meeting, Hernandez stated that hehad obtained cards from 1 I employees and that his Unionrepresented the employees,and he requested Munn to signa "recognition agreement."Munn refused to sign on theground that he "didn't understand these things." Thiscaused Hernandez to assert that"the employees were out atthis time and he would not permit them to come back unlessthe recognition agreement was signed."Actually the em-ployees were out on their "lunchbreak" at the time. Munnrepled, "Remove the big stone from my shoulders or heart."Munn also said, "If you won't permit the men to come backto work, you have made a decision for me that I would notwant to make myself." Then Hernandez departed.About 45minutes later,Hernandez returned to the office,but the employeesstill remainedaway from work. This timeHernandez announced that he would not premit the men toresume working unless Munn reinstated employee Sanches,who had been laid off that morning. Following some discus-sion,Munn agreed to take back Sanches. Thereupon, theemployees returned to work and Hernandez withdrew.At thispoint Respondent concluded its defense.C. General Counsel's RebuttalSome rebuttal was presented by the General Counsel. Itis set forth here.Meyer Chait, financial secretary of the Union, describedthe Union's "procedure...when a business agent and/orother agent of the union desires to request picketing permis-sion." According to him such picketingmustbe approvedeither by the Union's president, or, in the absence of thepresident. by the financial secretary. (Testimony by Her-nandez corroborated the foregoing testimony.) On Septem-ber 26, 1973, the Union's president, Mr. Saul, was out of thecity, so that on that day only Chart could grant permissionto picket by the Union. But neither Hernandez nor anyother person sought such permission from Chait on saidSeptember 26 to picket Respondent's premises; nor did any-one inform Chait that Respondent was being picketed.On September 27, 1973, Hernandez telephoned Chait re-questing "lock-out signs made up for Abraham Munn Pic-ture Frame." (Hernandez confirmed this aspect of Chart'stestimony.)Chait promised that their signs "would bedown" later in the afternoon. Chait then caused such signsto be assembled and had them delivered by another personto Hernandez outside of Respondent's shop.Employee Townsend, who went downstairs and into thestreet in front of Respondent's entrance to the buildingbetween I and 1:30 p in. on September 26, 1973,testifiedthat he did not observe any picketsignsduring this periodor between 12 noon and 2 p.m (Hernandez by testimonysubstantiated this.) However, he did picket Respondent onthe next day, September 27. Employee Sanches testified tothe same effect as Townsend, i.e., that there was no picket-ing of Respondent on September 26 and he, Sanches, pick-eted Respondent on the next day.D. Concluding Findings and Discussion1.As to the refusal to recognize the UnionI find thata unitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actconsists of Respondent'sproduction,maintenance, ship-ping, and receiving employees employed at its plant, exclud-ing all other employees, office clericals, watchmen, guards,and supervisors as defined in Section 2(11) of the Act. Fur-ther, I find that on September 24, 1973, 11 persons wereemployed in said unit and that the Union had obtainedvalid authorization cards from all of said employees. It fol-lows that the Union had a majority and had been designatedas the exclusive representative of the employees in an appro-priate unit, and I so find.Additionally, I find, crediting Hernandez, and not cred-iting testimony inconsistent with his, that on September 26,1973, he made a valid request upon President Abe Munn forrecognition of the Union by Respondent, at the same timeinforming Abe Munn that the Union represented a majorityof the employees in such unit. He also presented a recogni-tion agreement to Munn. On this occasion, Hernandezproved his majority to Munn by inviting the unit employeesintoMunn's office and stating to Munn that Munn couldsee that the presence of the employees demonstrated saidmajority. Munn declined recognition by his reply; however,said denial was not because of a good-faith doubt as tomajority, but, as the 8(a)(1) and (3) violations below demon-strate,in order to gain time to dissipate that majority.Elsewhere in this Decision I have found that Respondentengaged in unfair labor practices forbidden by Section ABE MUNN PICTURE FRAME MFG.8(a)(1) and (3) of the Act. It is my opinion, and I find, thatsaid activities by Respondent interfered with the exercise ofa free and untrammeled choice if an election were held andtended to foreclose the possibility of holding a fair election.Accordingly, I find that Respondent has committed a viola-tion of Section 8(a)(5) of the Act by refusing to recognizethe Unionin anappropriate unit under the circumstancesset out above, that a bargaining order is proper, that anelection is not required, and that employee sentiment onceexpressed through cards will, on balance, be better protect-ed by a bargaining order without an election.N L.R B. v.Gissel Packing Co., Inc.,395 U.S. 575, 614-615 (1969).2.Whether Respondent engaged in conduct prohibitedby Section 8(a)(1) of the Act(a)At the meeting on September 26, 1973, at which Her-nandez requested recognition of the Union, Munn repliedthat he wanted no union. While this indicates hostility tounions,I find that it does not contravene the Act. On thisoccasion Munn also stated that the Union did him a favorby asking for recognition because he was going out of busyness, and that the Union should find jobs for Respondent'semployees His denying said utterance is not credited. I findthat this is a veiled threat to close the plant if it becameunionized, and that such threat contravenes Section 8(a)(l)of the Act.(b)On September 27 at about 7:15 a.m. Munn told Her-nandez, "I thought this whole union business was finished."This does not violate the Act and I so find. Soon someemployees told Hernandez that the shop was closed andthey could not get in to work. Since it has not been shownthat this occurred after 8 a.m., their time to commencework, I find that such closing does not amount to an ufairlabor practice. Said employees also told Hernandez thatMunn told them there would be no work if they wanted aunion, and to forget a union if they wanted to work. I donot credit Munn's denial thereof. This constitutes a threatof reprisal contravening Section 8(a)(1) of the Act.On the same day Hernandez directed some employees togo into the shop to ascertain what was going on. When theycame back they told him that Munn had apprised them thatthere would be no work "as long as the Union is out there,"and that they would have to forget the Union if they wantedwork. I do not credit Munn's contradictory testimony. This,too, is a threat of reprisal prohibited by Section 8(a)(1) ofthe Act, and I so find. As a result of this knowledge Hernan-dez went to see Munn in the office. Although the door waslocked, Munn opened it when Hernandez knocked on it. Inconversing with Hernandez, Munn said that he, Munn, wasgoing out of business and that the Union should give jobsto the employees. I do not credit Munn's gainsaying thisstatement. I find that it is a threat of reprisal amounting toan unfair labor practice which Section 8(a)(1) of the Actinterdicts.(c) It is admitted that Jose Sanches was discharged byPresident Munn on September 26, 1973, and that such con-duct did not violate the Act. On that occasion Munn toldSanches to go to the Union and let it find Sanches a job.While I find that this statement reveals union animus by theRespondent, I further find that it does not amount to an493unfair labor practice.The next day when Sanches reported to worksome em-ployees told him "there is no work ...it is alockout."Sincethisisa conclusionI shall disregarditaslackingprobative value. Shortly thereafter, Hernandez, accompa-nied by some employees, called upon Munn. During theconversation,Munn told Hernandez there was no workand that Hernandez "should take them out." I find thatthisin effect amountsto a discharge or lockout of the em-ployees.And I find that such discharge or lockout wasmotivated by antiunion considerations, so that it contra-venes Section 8(a)(3) of the Act. As Hernandez departedwith the employees, Munn offered them a raise but addedthat it would not be given to those who left. I find that thisisboth a promise of benefit and a threat of reprisal con-demned by Section 8(a)(1) of the Act.As delineated above, Munn discharged or locked outsome employees. One of those was Rafael Sanches, whoactually worked for a short while before Munn laid him offon the ground there was no more work and gave him apaycheck. I find this also constitutes a discharge or lockoutviolating Section 8(a)(3) of the Act as it was inspired byantiunion considerations.On the same day shortly after said discharges or lockouts,Hernandez instructed employees Perez and Townsend tospeak to Munn about this situation. Munn informed themthat there was no work as long as they had anything to dowith the Union and that there was work if they would "for-get the Union." Continuing, Munn told them he would sellhis business first and that there would not be any pay raisesif they did not come back to work "now." Thesestatementsconstitute both a threat of reprisal and a promise of benefitnot sanctioned by the Act.In arriving at the findings recited in this subsection (c),Ihave credited the General Counsel's witnesses and havenot credited Respondent's witnessesto the extent their testi-mony is not consonant with that of the General Counsel'switnesses.(d) In its brief Respondent has requested that I "disre-gard" the affidavits of certain witnesses for Respondentwhich were used by the General Counsel tocross-examinesuch witnesses.This request is hereby granted. No part ofthe foregoing findings is based upon said affidavits or theGeneral Counsel's cross-examination to the extent it isbased upon such affidavits.(e) If material, I find that the Union did not picket Re-spondent on September 26, 1973, and that the former's pick-eting of the latter was not instituted until September 27. Thisfinding is based on the fact that notwithstanding thatRespondent's witnessesasserted they observed picketing onSeptember 26 and claimed that placards were being carriedby Respondent's employees, such witnesses did notmentionthe same intheir affidavits to the Board In addition I creditthe General Counsel's evidence that no one at the Unionempowered to do so authorized picketing on September 26.Hence, I credit the General Counsel's witnesses that theUnion did not picket on September 26.(f)Finally, on the basis of a stipulation of the parties, Ifind that, except as noted in the next sentence, all employeesset forth in paragraph 13(a) of the complaint returned towork on or about November 5, 1973. Said stipulation fur- 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDther provides, and I find, that Jose Sanches never returnedto work, Antonio Giacalone has obtained employment withanother employer, and that Antonio Concepcion left forPuerto Rico. On the basis of this stipulation, I further findthat the three employees mentioned in the preceding sen-tence are not entitled to be reinstated but should receivebackpay, if any is due them, up to November 5, 1973.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent post appropriate notices.Since the unfair labor practices found elsewhere hereinwould interfere with the Board's election processes and tendto render the holding of a fair election unlikely, a bargainingorder based on the Union's card majority in an appropriateunit isproper.N.L R B. v. Gissel Packing Co.,395 U.S. 757,610,et seq.(1969).Upon the basis of the foregoing findings of fact and theentirerecord in this case, I make the following:The activities of Respondent found to constitute unfairlabor practices in section III, above, occurring in connec-tion with its operations described in section 1, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYIthaving been found that Respondent has engaged incertain conduct prohibited by Section 8(a)(l), (3), and (5) ofthe Act, I shall recommend that it be enjoined to cease anddesist therefrom and that it take specific affirmative action,as described below, designed to effectuate the policies of theAct. Since the discriminatory discharges or lockouts go "tothe very heart of the Act"(N L.R.B. v. Entwistle Manufac-turing Company,120 F.2d 532, 536 (C.A. 4, 1941) ), I shallrecommend that the Order to be issued safeguard employ-ees against infringement in any manner of the rights vouch-safed to them by Section 7 of the Act.R & R ScreenEngraving, Inc.,151NLRB 1579, 1587 (1965).Since three employees are not entitled to reinstatement,no provision will be recommended to restore them to thepositions from which they were locked out or discharged.Their names are set forth in the next paragraphHaving found that Respondent discriminatorily dis-charged or locked out several employees, I shall furtherrecommend that it offer each of them (except Jose Sanches,Antonio Giacalone, and Antonio Concepcion) immediateand full reinstatement to his former position or, if such nolonger exists, one which is substantially equivalent thereto,without prejudice to his seniority and other rights and privi-leges. It will further be recommended that all dischargees(including Jose Sanches, Antonio Giacalone, and AntonioConcepcion) be made whole for any loss of earnings suf-fered by each as a result of the discrimination against him.In making each whole Respondent shall pay to him a sumof money equal to that he would have earned as wages fromthe date of such discrimination to November 5, 1973, lesshis net earnings during such period. Such backpay, if any,is to be computed on a quarterly basis in the manner pre-scnbed byF.W Woolworth Company,90NLRB 289(1950), with interest thereon at 6 percent per annum calcu-lated in the manner set forth inIsis Plumbing & Healing Co.,138 NLRB 716 (1962), It will also be recommended thatRespondent preserve and make available to the Board or itsagents, upon reasonable request, all pertinent records anddata necessary to aid in analyzing and ascertaining whatev-er backpay may be due. It will also be recommended thatCONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.Respondent is an employer within the meaning of Sec-tion 2(2) and is engaged in commerce as defined in Section2(6) and (7) of the Act.3.By engaging in the following conduct Respondentcommitted unfair labor practices contrary to the provisionsof Section 8(a)(1) of the Act: (a) threatening to depriveemployees of work or to close the plant if they becameunionized; (b) telling employees to forget the Union if theywanted to work; (c) threatening to go out of business if theemployees chose a umon; and (d) offering employees a raiseinwages but only to those who did not leave the plant orwho immediately returned to work.4.By discriminating in regard to the tenure of employ-ment of those mentioned in this paragraph, thereby discour-agingmembership in the Union, a labor organization,Respondent has engaged in unfair labor practices prohib-ited by Section 8(a)(3) and (1) of the Act.J.SanchesA. ConcepcionR. SanchesT. RiveraW. TownsendJ.PerezJ.OteroL.DiazL.DeStradiA. Giacalone5.All production maintenance, shipping, and receivingemployees of Respondent at its plant, excluding office cler-icals,watchmen, guards, supervisors as defined in Section2(11) of the Act, and all other employees, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.6.On September 26, 1973, and at all times material there-after, the Union has represented a majority of the employ-ees in the above unit and since has been, and is now, theexclusive bargaining agent of all employees in said unit; andRespondent is now, and has been at all times material sinceSeptember 26, 1973, legally obliged to recognize and bar-gain collectively with the Union as such representative.7.By failing and refusing to recognize and bargain col-lectively with the Union in regard to the employees in saidappropriate unit on and since said September 26, 1973,Respondent has engaged in an unfair labor practice prohib-ited by Section 8(a)(5) and (1) of the Act.8.The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.9.Respondent has not committed any other unfair laborpractices alleged in the complaint.[Recommended Order omitted from publication.]